439 N.W.2d 90 (1989)
232 Neb. 25
Delores I. STRONG, Appellant,
v.
Donald STRONG, Appellee.
No. 87-637.
Supreme Court of Nebraska.
May 5, 1989.
Mark A. Johnson, of The Law Offices of Robert M. Cook, Norfolk, for appellant.
David E. Copple, of Domina, Gerrard, Copple & Stratton, P.C., Norfolk, for appellee.
BOSLAUGH, WHITE, CAPORALE, and GRANT, JJ., and RIST, District Judge.
PER CURIAM.
The petitioner, Delores I. Strong, appeals the division of property and debts and the determination of alimony as decreed by the trial court in this proceeding.
As required in cases of this nature, we have reviewed the record de novo to determine whether the district court abused its discretion in dividing the property and debts, and in awarding alimony. Decker v. Decker, 229 Neb. 347, 426 N.W.2d 533 (1988).
We determine that there was no abuse of discretion by the trial court with respect to the issues raised. Accordingly, the decree of the trial court is affirmed. The request of appellant for the allowance of attorney fees is denied.
*91 We deem it appropriate to note that appellant requests this court to consider the effect of possible bankruptcy proceedings and results therefrom, with respect to the division of property and debts. No evidence with respect thereto was shown at trial, and we decline to enter into speculation with respect to the same.
AFFIRMED.